Citation Nr: 1730052	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine for the period prior to February 17, 2011, and    in excess of 20 percent for the period from February 17, 2011 to May 8, 2015.

2.  Entitlement to an increased initial rating for DDD of the cervical spine, rated as noncompensable prior to August 16, 2011 and as 20 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for a right knee strain with degenerative joint disease status post arthroscopy (right knee disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and O. C. 


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2014, and in June 2015 he testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Transcripts of both hearings are of record.

In pertinent part, an April 2016 Board decision denied entitlement to an rating in excess of 10 percent for DDD of the lumbar spine for the period prior to February 17, 2011 and in excess of 20 percent for the period from February 17, 2011 to      May 8, 2015; denied entitlement to a compensable rating for DDD of the cervical spine for the period prior to August 16, 2011 and a rating in excess of 20 percent thereafter; and denied entitlement to a rating in excess of 10 percent for a right knee disability.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court pursuant to a joint motion for remand (JMR) vacated the Board's decision to the extent it denied the aforementioned appeals.  

The Court's Order left undisturbed the April 2016 decision as it pertained to           the Board's denial of entitlement to increased initial ratings for a left shoulder disability, right-side sciatica, hemorrhoids, benign prostatic hypertrophy, and entitlement to a rating in excess of 40 percent for DDD of the lumbar spine for period beginning May 8, 2015. 

In January 2017, the Board remanded the issues of entitlement to service connection for a bilateral hearing loss disability and sinusitis and entitlement to compensable initial ratings for a left knee disability, a left elbow disability, and gastroesophageal reflux disease.  It appears that the RO is still in the process of completing the requested development.  As those matters have not been returned to the Board,    they are not ripe for adjudication and will be the subject of a subsequent decision,    if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required.  In this regard, there are outstanding VA treatment records.  VA treatment records dated December 15, 2015 and March 29, 2016 indicate that      non-VA consultation reports from November 11, 2015 and January 15, 2015 had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Additionally, a July 11, 2016 VA treatment record noted that the Veteran had follow-up appointments scheduled on July 11, 2017 and July 13, 2017.  VA treatment records subsequent to January 25, 2017 have not been associated with the claims file.  Accordingly, on remand updated VA treatment records and the outstanding VistA Imaging records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding private treatment records.  A January 11, 2017 treatment record from Brooke Army Medical Center indicates that the Veteran should return for a follow up appointment on or about May 11, 2017 and a February 6, 2017 record from Precision Spine and Pain Management indicates that the Veteran was scheduled for a follow up appointment on February 27, 2017.  Records from the referenced appointments have not been associated with the claims file.  On remand, reasonable efforts should be made to obtain any relevant private treatment records. 

With regards to the Veteran's right knee claim, his most recent VA knee examination was conducted in January 2015. Subsequently, in Correia v. McDonald, 28 Vet. App. 
158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  The January 2015 VA right knee examination report does not contain the requisite findings.  Accordingly, in light Court's holding in Correia, the Veteran should be afforded a new VA right knee examination.

With regard to the Veteran's DDD of the cervical spine, he was last provided a VA examination in January 2015.  The examination report noted that the Veteran did not have any radicular pain or symptoms of radiculopathy.  An August 12, 2016 treatment record from Brooke Army Medical Center indicated that the Veteran had neck pain that radiated into his arms.  Accordingly, as the Veteran's DDD of the cervical spine appears to have changed in nature since his last VA examination, a contemporaneous cervical spine examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since January 25, 2017, as well as the VistA Imaging records referenced in the December 15, 2015 and March 29, 2016 VA treatment records, and associate them with the claims file.

2.  Ask the Veteran to provide a completed release        form with the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include Brooke Army Medical Center and Precision Spine and Pain Management.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be appropriately notified.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right knee disability.  The claims file should       be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's right knee, and it should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss in  the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner            is asked to describe the additional loss, in degrees,            if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing       is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA cervical spine examination
to determine the current nature and severity of his DDD of the cervical spine.  The claims file should be reviewed in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the cervical spine disability.  All indicated tests should be conducted and the results reported.  Range of motion should be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




